t c summary opinion united_states tax_court alvin jones and chanee jones petitioners v commissioner of internal revenue respondent docket no 19645-14s filed date alvin jones pro_se shannon e loechel for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in notices of deficiency dated date notices respondent determined deficiencies in petitioners’ and federal_income_tax as follows year deficiency dollar_figure big_number after concessions the issue for decision is whether petitioners are entitled to deduct losses from their rental real_estate activity the resolution of which depends upon whether sec_469 applies to mr jones petitioner background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in georgia 2mrs jones does not claim to be a taxpayer in a real_property business she worked full time for turner services inc during both years in issue she did not appear at trial and did not sign the stipulation of facts admitted into evidence at trial accordingly on date we dismissed the case as to her for lack of prosecution see rule the decision to be entered with respect to her however will be consistent with the decision to be entered with respect to petitioner at all times relevant petitioner owned and operated georgia first insurance llc georgia first in date petitioner began selling american family insurance insurance policies through georgia first according to payroll records from georgia first petitioner was paid for dollar_figure hours of work during and dollar_figure hours during for the payroll records reflect petitioner’s hours only from may through december the payroll records show the extent of petitioner’s compensation from georgia first they do not necessarily show the total time that he spent performing services in connection with the business the payroll records also show that petitioner employed three people including an agency manager during and among other things and in addition to his managerial duties with respect to georgia first petitioner was responsible for taking photographs of any houses or properties subject_to an insurance_policy to be underwritten through georgia first to that end petitioner drove to many locations within georgia during the years in issue in addition to the personal services he performed in connection with georgia first petitioner performed personal services with respect to rental real 3georgia first is a single-member limited_liability_company treated as a sole_proprietorship for federal_income_tax purposes estate properties that petitioners owned in and rental real_estate properties that petitioners owned in rental properties each rental property was a single-family home three of the rental properties are in texas and the remaining properties are in georgia petitioner described at least nine of the rental properties as section housing during the years in issue petitioners did not engage a management company and as between petitioners petitioner was primarily responsible for managing and maintaining the rental properties with respect to the section housing rental properties petitioner spent considerable time complying with the requirements of that program which included among other things annual inspections tenant qualification and the initial qualification of the one rental property purchased in petitioner also met with prospective tenants corresponded with tenants negotiated and prepared leases purchased supplies for repairs met with contractors oversaw repairs personally made repairs paid various bills and collected rent due from tenants 4the section housing program under the united_states housing act of authorizes a private landlord who rents to a low-income tenant to receive assistance payments from the department of housing and urban development hud in an amount calculated to make up the difference between the tenant’s rent payments and the contract rent agreed upon by the landlord and hud see 508_us_10 see also u s c sec 1437f petitioner maintained contemporaneous logs of the hours he claims to have devoted to the rental properties during and according to the logs petitioner spent hours and big_number hours performing services for the rental properties for and respectively many of the hours reported on the logs relate to the travel time between georgia and texas most of the hours reported on the logs are attributable to petitioner although some of them might be attributable to mrs jones the entries in the logs provide generalized and abbreviated descriptions of the work that petitioner performed on a specific property on a specific day and the amount of time that he spent on the activity described petitioners’ timely filed joint and federal_income_tax returns were prepared by a paid income_tax_return_preparer on each of those returns petitioners reported income and expenses attributable to the rental properties on a schedule e supplemental income and loss the schedules e show net losses of dollar_figure and dollar_figure for and respectively those losses are taken into account in the dollar_figure and dollar_figure adjusted_gross_income reported on petitioners’ and returns respectively petitioners’ and returns each also include a schedule c profit or loss from business related to georgia first on the schedules c petitioner reported driving big_number and big_number business miles in connection with georgia first during and respectively the notices disallowed deductions for the rental real_estate losses according to respondent’s explanation in the notices the requirements of sec_469 were not met by either petitioner for either year therefore according to the notices the rental real_estate losses are limited by sec_469 some of the adjustments made in the notices have been agreed to between the parties or conceded by one or the other of them and other adjustments are computational those adjustments will not be discussed discussion as a general_rule the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deductions rule a see 503_us_79 5petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not a taxpayer is generally allowed deductions for certain business and income- producing expenses see sec_162 sec_212 sec_469 generally disallows for the taxable_year a deduction for any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business or activity for the production_of_income in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 if a taxpayer is described in that section sometimes that taxpayer is referred to as a real_estate_professional then sec_469 does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income 6there is an additional exception for rental real_estate activity losses of a natural_person s see sec_469 the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 in the notices of deficiency respondent determined that because of the phaseout provisions petitioners are entitled to a dollar_figure deduction for and are precluded from currently deducting any of their rental real_estate loss for a point they do not dispute if they are not otherwise entitled to a deduction for the entire loss shown on each schedule e is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs petitioners’ rental real_estate activity constitutes a real_property_trade_or_business within the meaning of sec_469 see sec_469 we proceed without finding that petitioner materially participated in the rental real_estate activity during and see sec_469 although the application of sec_469 can be complicated the disagreement between the parties is relatively simple--the parties disagree as to the number of hours petitioner spent providing personal services during and to georgia first and the number of hours he spent performing personal services in connection with petitioners’ rental real_estate activity in addition to another requirement to be considered a real_estate_professional ie a taxpayer to whom sec_469 applies and entitled to the deductions here in dispute petitioners must establish that the hours petitioner spent in connection with their rental real_estate activity exceed the hours he spent performing personal services for georgia first see sec_469 7because of an election they made for federal_income_tax purposes petitioners’ interests in the rental properties are treated as one activity see sec_469 according to petitioner during the years in issue his primary focus in business every day of the week was his rental properties petitioner did not keep a log of the hours that he devoted to georgia first but generally testified that the nature of the insurance_business did not require him to be there the only direct evidence on the point is petitioner’s testimony which finds some support in georgia first’s payroll records showing that petitioner employed three people including an agency manager to conduct his insurance_business the payroll records also show that during the years in issue petitioner was paid for dollar_figure hours of work during and dollar_figure hours during petitioner acknowledges however that the payroll records show only the hours for which he received compensation they do not reflect the actual time he spent performing services for georgia first that fact is clear when we take into consideration the substantial business miles petitioner drove during the years in issue in addition to other tasks we expect he performed for georgia first the temporary regulations provide that hours of participation may be established by c ontemporaneous daily time reports logs or similar documents sec_1_469-5t temporary income_tax regs fed reg date but participation can also be established by other reasonable means such as appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id for purposes of that regulation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 other than petitioner’s general testimony that he spent more time performing services for petitioners’ rental real_estate activity than he did for georgia first petitioners did not present any evidence such as time logs or estimates of the total time petitioner spent performing services for georgia first from which we can determine with any degree of certainty how many hours he dedicated to georgia first during the years in issue because petitioners have failed to establish how many hours petitioner spent performing services for georgia first petitioners have failed to establish that petitioner spent more time on petitioners’ rental real_estate activity during the years in issue than he did for georgia first accordingly petitioners have not shown that petitioner is a taxpayer to whom sec_469 applies it follows that respondent’s disallowance of the loss deductions here in dispute is sustained to reflect the foregoing decision will be entered under rule
